DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,681,947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim 1 rejection under 35 USC §102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments filed 2/28/2022 regarding claim 1 is drawn to amended subject matter and is addressed in the claim rejection below. 
Applicant’s arguments and amendments, filed 2/28/2022, with respect to objection of claims 5, 10 and 11; and the rejection of claims 2-5, 8 and 9, have been fully considered and are persuasive.  The previous objection and previous rejection of these claims has been withdrawn. 

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:
Claim 11 recites “a substantially flat cap that closes...” However, it is suggested the claim is rephrased to recite “a substantially flat cap configured to close,” or a similar recitation, because this phrase is interpreted as a functional recitation and should be clearly presented as such. Appropriate correction is required.
Claim 11 recites “wherein the cap extension passes through the orifice” However, it is suggested the claim is rephrased to recite “wherein the cap extension is configured to pass through the orifice,” or a similar recitation, because this phrase is interpreted as a functional recitation and should be clearly presented as such. Appropriate correction is required.
Claim 11 recites “and connects to the top portion” However, it is suggested the claim is rephrased to recite “and is configured to connect to the top portion,” or a similar recitation, because this phrase is interpreted as a functional recitation and should be clearly presented as such. Appropriate correction is required.
Claim 11 recite “the top portion.” It is suggested the claim is rephrased to recite “a top portion” for purposes of proper antecedent basis. Appropriate correction is required. 
Claim 12 recites “the elongate orifice.” It is suggested the claim is rephrased to recite “the central linear orifice” for purposes of consistency and proper antecedent basis. Appropriate correction is required. 
Claim 12 recites “designed to engage.” However, it is suggested the claim is rephrased to recite “configured to engage,” or a similar recitation, because this phrase is interpreted as a functional recitation and should be clearly presented as such. Appropriate correction is required.
Claim 12 recites “a spring compressably engaged...” However, it is suggested the claim is rephrased to recite “a spring configured to be compressibly engaged,” or a similar recitation, because the claim recites the spring as having a relaxed state and a compressed state, and since this phrase is interpreted as a functional recitation and should be clearly presented as such. Appropriate correction is required.
Claim 12 recites “the plurality of teeth...” It is suggested the claim is rephrased to recite “the plurality of rail teeth” for purposes of consistency and proper antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “a lower most surface of the button protrusion may comprise a protrusion lip.” However, paragraph 0046 of applicant’s specification recites “a lower most surface of the button protrusion may comprise a lip.” The claim can be rephrased to recite “a lower most surface of the button protrusion may comprise a button protrusion lip.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a lower most surface of the button protrusion may comprise a protrusion lip.” However, this recitation is indefinite because it is unclear whether the protrusion lip is a part of the claimed button protrusion. The recitation can be corrected by reciting, for example, “a lower most surface of the button protrusion comprises....” (As a reminder, see discussion above regarding unsupported limitation “a protrusion lip;” Examiner suggests the claim, in its final form, should recite “a lower most surface of the button protrusion comprises a button protrusion lip..., ” or a similar recitation). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0117987 A1 to Rienecker (hereinafter “Rienecker). 
	For claim 1, Rienecker discloses a device for adjusting the fit of a garment (length assembly 114), the device comprising: 
a monorail track (tooth rack plate 408) with a plurality of rail teeth spaced along a length thereof (elongated grooves 404); 
a rail carriage (embodiment 300) slidably engaged with the monorail track (embodiment 300 including tooth engagement plate 306 is configured to move parallel to the long axis of the belt assembly 102 when disengaged from the elongate grooves 404, para 0041) (see figs. 4 and 7-9 wherein the embodiment 300 is configured to slide along tooth rack plate 408 and through channel 410); 

    PNG
    media_image1.png
    846
    556
    media_image1.png
    Greyscale

and, a button (embodiment 500) operatively attached to the rail carriage (para 0040), the button comprising a button head (top of fastening device 508) spaced from the monorail (see figs. 7-9) with a post structure extending perpendicularly away from the button head and toward the monorail (a portion of the fastening device assembly 512 considered equivalent to a post structure and extending towards the tooth rack plate 408), 
wherein: 
a plane of a longitudinal length of the post structure is perpendicular to a plane of a longitudinal length of the monorail (see figs. 7-9 wherein a length of the portion of the fastening device assembly 512 is perpendicular to a plane of a longitudinal length of the tooth rack plate); 
at least one of the rail carriage and the button includes a locking device to removably engage with the plurality of track teeth (embodiment 300 comprises a tooth engagement edge 308 to engage and disengage from grooves 404, para 0041); and 
the locking device has a plane of motion for engagement and disengagement that is perpendicular to the plane of the longitudinal length of the monorail such that the locking device is configured to move away from the monorail for disengagement (see figs. 7-9 wherein the engagement edge 308 disengages and reengages from the grooves 404 in a direction that is perpendicular to the plane of the longitudinal length of the tooth rack plate 408).

Statement on Prior Art
	Claims 2-9, and 11-12 are free of prior art. 

REASONS FOR ALLOWANCE
Claims 2-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Independent claim 2 generally requires, in part, a monorail track, a rail carriage , a button, a locking device, and spring. Notably, the spring is compressably engaged with the locking device such that when the spring is in a relaxed state, the locking device is engaged with a tooth among the plurality of teeth and when the spring is in a compressed state, the locking device is disengaged with the plurality of teeth, allowing the button and rail carriage to slide freely along a length of the monorail track.
The closest prior art, US 2013/0117987 A1 to Rienecker, similarly teaches what can be considered a monorail track, a rail carriage , a button, a locking device (see rejection for claim 1 above). However, Rienecker does not teach or suggest a spring compressably operable in the manner described above. Modification of the Rienecker to include these claimed features would be a hindsight reconstruction based on Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732